Citation Nr: 1730912	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  10-14 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss.  

2.  Entitlement to service connection for a right ankle disability.

3.  Entitlement to service connection for a left ankle disability.

4.  Entitlement to service connection for bone spurs of the right foot.

5.  Entitlement to service connection for bone spurs of the left foot. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Krunic, Counsel



INTRODUCTION

The Veteran had active service in the United States Army from January 1972 to May 1972, and from September 1973 to July 1997.  The Veteran's awards and decorations include the Air Assault Badge. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In his April 2010 Substantive Appeal, the Veteran requested a Board hearing.  In April 2010, the Veteran withdrew his hearing request.

In a February 2015 decision, the Board denied the Veteran's claims for an increased evaluation for bilateral hearing loss disability and service connection for skin cancer, and remanded the Veteran's claims for service connection for right and left ankle disorders and bone spurs of the bilateral feet. 

The Veteran appealed the increased evaluation bilateral hearing loss claim to the Court of Appeals for Veterans Claims (CAVC).  By Order dated June 2016, the CAVC vacated the Board's February 2015 decision regarding increased evaluation for bilateral hearing loss and remanded the matter to the Board for compliance with the instructions included in the Memorandum Decision.  In its June 2016 Memorandum Decision, the CAVC considered the claim for service connection for skin cancer to be abandoned as the Veteran raised no arguments with respect to the Board's denial of that claim, and the claim was dismissed.

The Board remanded the claims in November 2016 for additional development.  The case has since been returned to the Board for further appellate consideration. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Virtual VA contains a copy of the March 2009 VA audiological examination. 

The issues of entitlement to service connection for right and left ankle disorders and bone spurs in the right and left feet are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the entire appeal period, the Veteran has manifested no worse than level III hearing in the right ear, and no worse than level III hearing in the left ear; he has manifested no worse than 92 percent speech discrimination in the right ear, and no worse than 96 percent speech discrimination in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100  (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to provide notice to the Veteran with respect to establishing entitlement to benefits under 38 U.S.C.A. § 5103  (West 2014).  Dingess/Hartman v. Nicholson, 19 Vet. App. 473  (2006).  VA satisfied this duty with a February 2009 pre-adjudication letter.

The duty to assist the Veteran has also been satisfied in this case. The Veteran's service treatment records and all identified and available post-service medical records, including VA treatment records, have been associated with the claims file and were reviewed by both the AOJ and the Board in connection with the claim.  The Veteran has not identified any other outstanding records that are pertinent to the issue currently on appeal. 

The Veteran was also afforded VA audiological examinations in March 2009, July 2012, and December 2016 in connection with his claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312  (2007). The Board finds that the VA examinations addressed the Veteran's lay assertions and current complaints and are adequate for adjudication purposes, as they are based on consideration of the regulations and rating criteria. 

Moreover, the evidence of record, lay and medical, does not indicate that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined in December 2016.  38 C.F.R. § 3.327 (a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.

With respect to claims for hearing loss, a VA audiologist must dictate objective test results and fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak v. Nicholson, 21 Vet. App. 447  (2007).  Here, the March 2009, July 2012, and December 2016 VA examiners described the functional effects of the veteran's hearing disability.  The Veteran has not challenged the adequacy of the VA examinations conducted during the appeal period.  Based on the foregoing, the Board finds the VA examinations are adequate under Martinak.  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with regard to obtaining VA examinations addressing the issue on appeal have been met.  38 C.F.R. § 3.159 (c)(4) (2016).

As previously noted, the Board remanded the case in November 2016.  The Board finds that there was substantial compliance with the remand, which directed, in pertinent part, that the AOJ obtain an updated VA audiological examination.  See Stegall v. West, 11 Vet. App. 268, 271  (1998).

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1 , 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282   (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

The Veteran's service-connected bilateral hearing loss disability is assigned a noncompensable disability rating.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10   (2007); Fenderson v. West, 12 Vet. App. 119, 126-127  (2001).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53  (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519  (1996).

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349  (1992). 

Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity Levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness. 

VA audiological evaluations are conducted using a controlled speech discrimination test together with the results of puretone audiometry tests.  The vertical line in Table VI (printed in 38 C.F.R. § 4.85 ) represents nine categories of the percentage of discrimination based on a controlled speech discrimination test.  The horizontal columns in Table VI represent 9 categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85  and the statement of the case) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate for the numeric designation for the level for the ear having the poorer hearing acuity.  For example, if the better ear had a numeric designation of Level "V" and the poorer ear had a numeric designation of Level "VII" the percentage evaluation is 30 percent.  See 38 C. F. R. § 4.85. 

There is an alternative method of rating hearing loss in defined instances of exceptional hearing loss.  Exceptional hearing loss exists when the puretone threshold at the frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more; or where the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  However, the Board notes that the audiological examination results of record show that the provisions of exceptional hearing loss are not applicable in this case, as the Veteran does not have such an exceptional pattern.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to a compensable evaluation for his bilateral hearing loss.

During a March 2009 VA audiology examination, the Veteran's pure tone thresholds, in decibels, were as follows:



HERTZ 



1000
2000
3000
4000
RIGHT
10
25
50
75
LEFT
20
35
55
80

The average decibel loss was calculated as 40 in the right ear and 48 in the left ear. Speech recognition scores pursuant to the Maryland CNC were 92 percent in the right ear and 96 percent in the left ear. 

Using Table VI, the Veteran's March 2009 VA examination results revealed level I hearing in the right ear and level II in the left ear.  When those values are applied to Table VII, it is apparent that the currently assigned noncompensable evaluation for the Veteran's bilateral hearing loss is accurate and appropriately reflects his hearing loss under the provisions of 38 C.F.R. § 4.85.  Moreover, the provisions of 38 C.F.R. § 4.86  are not applicable, as he did not have puretone thresholds of 55 decibels or more at each of the frequencies of 1,000, 2,000, 3,000 and 4,000 hertz or a puretone threshold of 30 decibels or less at 1,000 hertz and 70 decibels or more at 2,000 hertz.

During a July 2012 audiology examination, the Veteran's pure tone thresholds, in decibels, were as follows:



HERTZ 



1000
2000
3000
4000
RIGHT
15
30
60
80
LEFT
25
45
60
80

The average decibel loss was calculated as 46 in the right ear and 52 in the left ear. Speech recognition scores pursuant to the Maryland CNC were 100 percent in the right ear and 96 percent in the left ear.

Using Table VI, the Veteran's July 2012 examination results revealed level II hearing in the right ear and level III in the left ear.  When those values are applied to Table VII, it is apparent that the currently assigned noncompensable evaluation for the Veteran's bilateral hearing loss is accurate and appropriately reflects his hearing loss under the provisions of 38 C.F.R. § 4.85.  Moreover, the provisions of 38 C.F.R. § 4.86  are not applicable, as he did not have puretone thresholds of 55 decibels or more at each of the frequencies of 1,000, 2,000, 3,000 and 4,000 hertz or a puretone threshold of 30 decibels or less at 1,000 hertz and 70 decibels or more at 2,000 hertz.

During a December 2016 VA audiology examination, the Veteran's pure tone thresholds, in decibels, were as follows:



HERTZ 



1000
2000
3000
4000
RIGHT
20
35
60
80
LEFT
25
40
60
80

The average decibel loss was calculated as 49 in the right ear and 52 in the left ear. Speech recognition scores pursuant to the Maryland CNC were 98 percent in both ears.
	
Using Table VI, the Veteran's December 2016 VA examination results revealed level III hearing in the right ear and level III in the left ear.  When those values are applied to Table VII, it is apparent that the currently assigned noncompensable evaluation for the Veteran's bilateral hearing loss is accurate and appropriately reflects his hearing loss under the provisions of 38 C.F.R. § 4.85.  Moreover, the provisions of 38 C.F.R. § 4.86 are not applicable, as he did not have puretone thresholds of 55 decibels or more at each of the frequencies of 1,000, 2,000, 3,000 and 4,000 hertz or a puretone threshold of 30 decibels or less at 1,000 hertz and 70 decibels or more at 2,000 hertz.

The Board acknowledges the Veteran's statements that he must wear hearing aids and that his hearing has worsened in the past couple of years.  He has also stated that he has to face people and essentially read their lips.  He also reported problems hearing the television and issues with background noise.  There is no reason to doubt the credibility of the Veteran with respect to the fact that he has difficulty hearing. The objective findings on examination, however, do not allow for the assignment of ratings higher than that which is assigned in this case.  The Board is bound by the mechanical formula provided by regulation for the assignment of ratings for service-connected hearing loss, and is without authority to grant a higher schedular rating in this case.  Thus, the medical evidence of record is more probative than lay contentions as to the extent of the Veteran's hearing loss.  Even after considering the Veteran's reports as to the effects of the disability on his daily life, the evidence shows that the criteria for a compensable rating are not met.

In that regard, the schedular rating criteria for rating hearing loss provide for disability ratings based on audiometric evaluations, to include speech discrimination and pure tone testing.  Here, all the Veteran's hearing loss symptoms and described hearing impairments are contemplated by the schedular rating criteria.  The Veteran's hearing loss disability has manifested in difficulty hearing what people are saying, wearing hearing aids, reading lips, and problems with background noise, which causes difficulties functioning in social environments.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss in various contexts, as measured by both audiometric testing and speech recognition testing. The ability of the Veteran to hear sounds and voices is measured and rated by an audiometric test, as this test measures different frequencies and captures high frequency hearing loss from sources including voices, music, sirens, and certain high pitched sounds.  The ability of the Veteran to understand people and having to ask others to repeat themselves on a regular basis is rated by a speech recognition test, as this test measures conversation comprehension, words, and missed conversations.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns, which were not demonstrated in this case, and as measured by both audiometric testing and speech recognition testing.  See Doucette, 28 Vet. App. 366   (holding "that the rating criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech"). 

Hence, comparing the Veteran's disability level and symptomatology of the bilateral hearing loss to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  There are no additional expressly or reasonably raised issues presented on the record. 

The Board is grateful for the Veteran's honorable service.  However, given the record before it, the Board finds that evidence in this case does not reach the level of equipoise.  See 38 U.S.C. § 5107 (a) ("[A] claimant has the responsibility to present and support a claim for benefits . . . ."); Fagan v. Shinseki, 573 F.3d 1282, 1286   (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29   (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA . . . the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination). Accordingly, entitlement to a compensable rating for bilateral hearing loss is denied.


ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied.


REMAND

Regarding the claims for service connection for disabilities of the bilateral ankles and feet, a remand is warranted to ensure compliance with the Board's prior remand. Stegall v. West, 11 Vet. App. 268  (1998).  In this regard, the Board finds that the August 2016 VA examination and December 2016 VA medical opinion is inadequate for adjudication purposes and, therefore, an additional VA examination and opinion are required.  See Barr v. Nicholson, 21 Vet.App. 303, 311  (2007).

The August and December 2016 VA examiners provided no diagnosis regarding a bilateral ankle disorder despite the July 2009 VA examination x-ray findings of mild degenerative changes in the bilateral ankles.  Specifically, the July 2009 examiner noted that the Veteran had a "bilateral ankle condition."  Moreover, the August 2016 examiner noted that x-rays of the ankles had been performed but that there was no documentation of arthritis.  Accordingly, the Board finds an additional VA examination is warranted. 

Additionally, the November 2016 remand directed that the VA examiner consider the Veteran's lay statements in addition to the medical evidence of record in rendering a medical opinion.  The December 2016 VA examiner opined that the Veteran's bilateral ankle condition and bilateral bone spurs are less likely than not related to service.  However, like the July 2009 VA examiner, the examiner failed to address the Veteran's lay statements and relied on the lack of contemporaneous evidence in rendering his opinion.  See Dalton v. Nicholson, 21 Vet. App. 23, 39  (2007) (finding a medical examination inadequate where the examiner "impermissibly ignored the appellant's lay assertions that he had sustained a back injury during service").  

Moreover, the examiner simply made conclusory statements regarding the severity of the Veteran's various in-service and post-service ankle and feet symptoms and diagnoses.   For example, he stated that there is no evidence of a "significant foot diagnosis or evaluation while on active duty" and also stated that there was "no serious foot condition" at the time of release from active duty.  Furthermore, the examiner stated that the July 2009 VA examination revealed "minimal ankle disability."  In addition, the examiner stated that heel spurs is a radiologic finding which may not be related to a pathologic condition and thus, is not a clinical diagnosis; however, he failed to discuss the significance of the August 2015 VA treatment record reflecting a diagnosis of plantar fasciitis and pes planus in relation to the May 2015 VA x-ray revealing calcaneal spurs in both feet.  

The Board notes that the central issue in the case is whether symptoms of the Veteran's bilateral ankle disorders and bilateral bone spurs manifested during service or, alternatively, whether the disorders are related to the Veteran's military service.   Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  Based on the foregoing, the Board finds that an additional VA examination and an adequate medical opinion are warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination with the appropriate specialist to determine the nature and etiology of his bilateral ankle disorders and bone spurs of the bilateral feet.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including x-rays of the feet and ankles.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, the July 2009 and August 2016 VA examination reports, September 2006 treatment record noting x-ray evidence of bone spurs of the feet, the May 2015 VA treatment record containing x-rays of the feet and ankles, the August 2015 VA treatment record showing a diagnosis of bilateral plantar fasciitis, bilateral pes planus, and degenerative joint disease in the left ankle, and the Veteran's lay statements. 

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The Veteran contends that the symptoms of his bilateral ankle disorder and bilateral bone spurs had their onset during active duty and have continued since service. 

The examiner should identify all foot and ankle disorders that may be present.   The examiner should note that the Veteran served in the U.S. Army for approximately 25 years, several of which were with an infantry unit, and was awarded the Air Assault Badge, which required mastery of rappelling from a helicopter.

For each disorder identified, the examiner should indicate whether the disorder at least as likely as not (50 percent probability or greater) manifested in or is otherwise related to his active service, to include any symptomatology and therein, to specifically include regularly wearing combat boots during physical training and road marches. 

If arthritis of the ankles and/or feet is confirmed by x-ray, the examiner should indicate whether arthritis manifested to a compensable degree within one year of separation. 

The examiner should note that disorders diagnosed after discharge may still be service-connected if all the evidence establishes the disorder was incurred in service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2.  After completing the above actions and any other development as necessary, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


